Gray, J.
The only justification alleged by the defendant for entering the plaintiff’s dwelling-house and killing his dog, is, that the dog was not licensed and collared as required by the St. of 1864, c. 299, and that by the seventh section of this statute, “ any person may, and every police officer and constable shall, kill or cause to be killed all such dogs whenever and wherever found.” But this statute cannot reasonably be construed as giving to every citizen a license to hunt or pursue these animals into a neighbor’s dwelling-house, to the disturbance of his family and the great risk of a breach of the peace. The defendant, in entering the plaintiff’s house to seize the dog after the plaintiff’s wife had refused to give it up, was a trespasser, and has no ground of exception to the judgment against him for nominal damages. Whether he might have been held liable for the value of the dog also is not before us on these exceptions. See Bishop v. Fahay, 15 Gray.

Exceptions overruled.